DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. The objection made to the claims in the previous office action has been withdrawn in view of the amendment.

Allowable Subject Matter
3. Claims [1-26] are allowed.
4. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1, 10 and 19] none of the prior arts on the record alone or in combination
teaches or reasonably suggests: an apparatus for customizing camera parameters, the apparatus comprising: generate first unprocessed image data based on the first mapping function and the first original image; identify a first plurality of image signal processor adjustment parameters based on the first unprocessed image data and the first edited image; update a plurality of image signal processor parameters of the image signal processor based on the first plurality of image signal processor adjustment parameters; and control the image signal processor to generate, using the updated plurality of image signal processor parameters, a second original image comprising second original image data and second metadata indicating a second pattern of processed RGB colors based on second unprocessed image data received from the image sensor; in conjunction with the other limitation of the claim.
Claims 2-9 are allowed due to their direct or in direct dependency on claim 1.
Claims 11 -18 are allowed due to their direct or indirect dependency on claim 10.
Claims 20-26 are allowed due to their direct or indirect dependency on claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
6. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698